Citation Nr: 1003630	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  02-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to October 1996.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2008 
this matter was remanded to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran seeks service connection for IBS (in addition to 
the gastroesophageal reflux disease (GERD) for which service 
connection is established).  In July 2008, this matter was 
remanded for an examination with medical nexus opinion.  Such 
examination was conducted in August 2009, at which time the 
examiner noted that "the c-file does not document symptoms 
consistent with IBS or GERD, therefore, I am not able to 
state that those symptoms existed while the patient was in 
the service without resorting to mere speculation".  The 
impressions included IBS and mild GERD.  This opinion was not 
responsive to the question posed, as that question was 
whether (any) gastrointestinal disability other than GERD 
diagnosed (such as IBS) is related to the Veteran's 
gastrointestinal complaints and findings in service.  
Furthermore, in a subsequent statement (which the Board finds 
no reason to question) (dated July 9, 2009, but received in 
September 2009) a registered nurse, S.C., recalled she 
treated the Veteran for IBS while he was still in service.  
As this information was not available to the August 2009 
examiner, and addendum nexus opinion which encompasses this 
information is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should forward the Veteran's 
claims file (with this remand, and with 
specific attention invited to the July 9, 
2009 dated RN statement) to the August 2009 
VA examiner/opinion provider for review and 
an addendum opinion that encompasses the July 
9, 2009 RN letter/statement, and is 
responsive to the question posed by the Board 
in the prior remand, i.e., Is any chronic 
gastrointestinal disability (other than GERD) 
at least as likely as not (50 percent or 
better probability) related to the Veteran's 
gastrointestinal complaints/findings in 
service?  If that VA provider is unavailable 
to offer the opinion sought, the Veteran's 
claims file should be forwarded to another 
appropriate physician for the opinion sought.  
The opinion-provider must explain the 
rationale for the opinion given.  

2.  The RO should then readjudicate this 
matter.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

